1 Reported in 282 N.W. 689, 283 N.W. 752.
Defendant Laundry and Dry Cleaning Drivers Union, Local No. 131, and the individual defendants, who are certain of its officers and members, appeal from a judgment enjoining them from picketing and related activities.
Plaintiff is in the cleaning and dyeing business in Minneapolis. The issue is not directly between him and his employes, but wholly between him and defendant union, of which most, if not all, of plaintiff's drivers are members.
Both legal and factual background for the controversy is L. 1937, c. 116 (3 Mason Minn. St. 1938 Supp. §§ 3976-37 to 3976-49), prohibiting, under penalty for disobedience, "unlawful discrimination in the production, manufacture or distribution of certain commodities, articles, goods, wares and merchandise" and "unfair competitive *Page 76 
trade practices." It is referred to as our "Unfair Trade Practices Act."
Pursuant to that law, the Minneapolis Cleaners  Launderers Association, Inc., of which plaintiff is a member, made a cost survey in the local field of their industry and thereon published a schedule of prices. Plaintiff, not wanting to be bound by either survey or prices, proposed to put into effect a lower schedule.
Thereupon defendant union threatened to picket plaintiff's place of business and actually did some picketing. As to the manner of (rather than the occasion for) the picketing, threatened or actual, there is no complaint that it was unlawful.
Plaintiff moved to strike defendants' answer as sham and frivolous. Thereupon the parties stipulated that (plaintiff having withdrawn his claim for damages) the court should decide the case finally on the motion to strike and the showing by affidavits for and against. By that stipulation it was agreed that if the case did not present a labor dispute as defined by L. 1933, c. 416, § 12 (3 Mason Minn. St. 1938. Supp. § 4260-12), plaintiff should have judgment for an injunction; but that if such a labor dispute was presented defendants should prevail. The decision and resulting judgment went for plaintiff. To defendants' credit, be it said, the judgment has been obeyed. Their rights are being enforced by the methods of law and order rather than by those of illegality and disorder.
Many of plaintiff's employes, and all his drivers, work for a minimum wage, plus a commission on business procured by them. Hence their compensation goes up and down with the prices plaintiff charges his customers.
The term "labor dispute" as defined by L. 1933, c. 416, § 12(c), includes "any controversy concerning terms or conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment, regardless of whether or not the disputants stand in the proximate relation of employer and employee." Section 12 also declare: *Page 77 
"(a) A case shall be held to involve or to grow out of a labor dispute when the case involves persons who are engaged in the same industry, trade, craft, or occupation; or have direct or indirect interests therein; * * * whether such dispute is (1) between one or more employers or associations of employers and one or more employees or associations of employees; * * * or when the case involves any conflicting or competing interests in a 'labor dispute' (as hereinafter defined) of 'persons participating or interested' therein (as hereinafter defined).
"(b) A person or association shall be held to be a person participating or interested in a labor dispute if relief is sought against him or it, and if he or it is engaged in the same industry, trade, craft, or occupation in which such dispute occurs, or has a direct or indirect interest therein, or is a member, officer, or agent of any association composed in whole or in part of employers or employees engaged in such industry, trade, craft, or occupation."
Applying these declarations to the inescapable facts of this case, we consider that a labor dispute is plainly presented.
By the Unfair Trade Practices Act of 1937 both common-law and former statutory concepts of unlawful restraint of trade are modified. That statute recognizes that there is such a thing as too much competition and aims to restrain it in the manner and to the extent indicated. The economic reaction upon its labor of ruinous or excessive competition in a given trade or industry is obvious.
The instant case involves "persons who are engaged in the same occupation." The issue is one in which plaintiff's direct interest is plain. That being true, how can it be said that local labor in the industry lacks a similar direct interest? It is enough under the statute that the parties have an indirect interest. On that ground we hold that the issue is a "labor dispute" within the meaning of the statute.
This being so clearly a case which both as to parties and subject matter involves "conflicting * * * interests in a 'labor dispute,' " little more need be said. By the very terms of the statute it is not determinative that the issue of the moment is not between an employer and his own employes. American Furniture Co. v. I. B. of *Page 78 
T. C.  H. of A. 222 Wis. 338, 268 N.W. 250, 106 A.L.R. 335; Senn v. Tile Layers Protective Union, 222 Wis. 383,268 N.W. 270, 872; Lauf v. E. G. Shinner  Co. 303 U.S. 323,58 S. Ct. 578, 82 L. ed. 872; see also McClintock, "Minnesota Labor Disputes Injunction Act," 21 Minn. L.Rev. 619, 635; Note, 21 Minn. L.Rev. 467.
The decision below seems to have been controlled by the idea that defendants have no right to dictate to plaintiff what charges to make against his customers. That is true, but it does not reach the proposition that the members of defendant union, whom it lawfully represents, have a manifest interest in opposing a manner of doing business, or any charges therein, which threaten their own security as to status or wages.Cf. New Negro Alliance v. Sanitary Grocery Co. 303 U.S. 552,58 S. Ct. 703, 82 L. ed. 1012, where defendant organization had no right to dictate to plaintiff that plaintiff's employes should be negroes. But defendant was held to be within the protection of law in resorting to peaceful picketing to prevent discrimination against negroes. That racial issues were involved did not remove or lessen the determinative effect of the "labor dispute" found to be present.
Employers have the same right to organize as employes. Here we have evidence of the activities on the one side of an employers' and on the other of an employes' organization. Modern labor laws are intended as aids to a greater degree of economic security and social order. The Unfair Trade Practices Act of 1937 has a similar general purpose. In proportion as federations of employes and employers mutually recognize, respectfully and ungrudgingly, the rights of each other, will they advance the interests of industrial democracy. Thereby they will serve their own members and the public in maintaining that degree of "social discipline" which should be the goal of both. That function is said to be well performed by such associations in Sweden. See Robbins  Heckscher, "Collective Bargaining in Sweden," 24 American Bar Assn. Journal, p. 926. Such achievements of democratic processes will be insurmountable obstacles to totalitarianism of any kind.
Inasmuch as the case presents a labor dispute, the judgment must be and is reversed. *Page 79 
                    UPON APPLICATION FOR REARGUMENT.
On February 10, 1939, the following opinion was filed: